RYAN, Circuit Judge,
dissenting in part.
I must respectfully dissent from the court’s conclusion that the trial judge abused his discretion in denying the plaintiff’s motion to amend the complaint to plead a wholly new cause of action in breach of contract.
Undoubtedly there are a number of reasons why the trial court, in its discretion, might have allowed the requested amendment. The plaintiff has articulated some of them. However, this court, in reversing the decision below, seems to rely entirely upon the provision of Fed.R.Civ.P. 15(a) which provides that leave to amend shall be “freely given” when justice so requires.
The defendant has articulated a number of reasons why the trial court was correct in denying the amendment. The majority’s opinion restates some of those reasons and finds them unpersuasive — just as the trial court apparently found them to be persuasive.
But the rules vest the trial court, not this court, with the discretionary authority to pass upon latecoming motions to amend the pleadings. Fed.R.Civ.P. 15(a); Loughan v. Firestone Tire & Rubber Co., 749 F.2d 1519, 1526 (11th Cir.1985); Estes v. Kentucky Utilities Co., 636 F.2d 1131, 1133 (6th Cir.1980). See also Acri v. International Association of Machinists & Aerospace Workers, 781 F.2d 1393 (9th Cir.), cert. denied, — U.S.-, 107 S.Ct. 73, 93 L.Ed.2d 29 (1986); Ansam Associates v. Cola Petroleum, Ltd., 760 F.2d 442 (2d Cir.1985); Stepanischen v. Merchants Despatch Transportation Corp., 722 F.2d 922 (1st Cir.1983); Roberts v. Arizona Board of Regents, 661 F.2d 796 (9th Cir.1981). Simply because this court might think the requested amendment would not interfere with the efficient administration of justice or unfairly prejudice the defendant is no basis whatever to reverse the trial court’s decision to the contrary. We have no authority to make a decision whether justice does or does not require that leave be granted to amend the pleadings. That power is given to the trial court alone. Our authority is limited to deciding whether the trial court, having made a decision in the matter, acted so arbitrarily, capriciously, and utterly without reason or logic as to have abused its discretion in deciding the matter. Plainly, the trial court’s decision to deny the motion to amend was not that.
The court gave the following reasons for refusing the requested amendment:
—That the request came nearly eight months after the original lawsuit was filed, and after a considerable amount of discovery in the case was completed;
—That it was filed only after oral argument on the defendant’s motion for summary judgment illuminated the fatal deficiencies in the plaintiff’s age discrimination and Elliot-Larsen civil rights claims;
—That the amended complaint pleads a wholly new cause of action and not merely a refinement or clarification of the earlier pleaded claims;
—That amendments are not normally allowed after judgment has entered upon the case originally pleaded;
—That the latecoming amendment would undoubtedly necessitate an entirely new round of very expensive discovery, largely duplicative and entirely avoidable had the Toussaint claim been pleaded earlier;
—That no showing whatever was made by plaintiff explaining why the Toussaint *955claim was not pleaded at the outset of the lawsuit;
—That nothing in the substantial pretrial discovery disclosed for the first time the availability of the Toussaint claim and that the availability of that cause of action was equally apparent at the time the case was originally filed as it was at the time the motion for amendment was filed; and
—That the defendant would be unfairly prejudiced by being required to sustain the expense and related inconvenience of a repeat round of responsive pleading, discovery and motion practice, all of which might have been undertaken as an aspect of the first round of pretrial litigation in the case.
Those are reasons. They are the evaluations which comprise the informed and considered judgment of a wise and experienced trial judge. There is nothing arbitrary, capricious, irrational, or illogical about them. The court’s ruling was a thoughtful and reflective exercise of discretion; not an absence of it or an abuse of it.
My brother’s persuasive statement why the amendment should have been granted explains why the majority would have decided the motion to amend differently, had it been empowered to do so; it is not a persuasive argument that the trial court’s decision to the contrary was an abuse of discretion.
I would affirm the decisions of the lower court to dismiss plaintiff’s ADEA claim and to deny plaintiff leave to amend his complaint. I would reverse the district court’s dismissal of plaintiff’s Elliot-Larsen Act claim on statute of limitations grounds.
ORDER
Upon receipt of a petition for rehearing, with a suggestion for rehearing en banc, tendered by the appellee, and a motion offered by the same party seeking certification to the Michigan Supreme Court of a question of law; it is
ORDERED that the petition for rehearing en banc be rejected as untimely; it is further ORDERED that the motion to certify be filed and forwarded to the court, along with the opposition of the appellant, for resolution.